Per Curiam.
These actions grew out of. a grade crossing collision between an automobile driven by the plaintiff, John B. Smith, and a locomotive of the defendant, at Hillcrest avenue, in Trenton, in which the plaintiff’s wife was killed, he himself was injured and his automobile damaged. Verdicts were rendered in favor of the plaintiff as administrator for $10,-000 and in his own favor as an individual for $500.
Defendant has rules for new trials in both cases, and in these the reasons urged for making the rules absolute are that the verdicts are against the weight of the evidence as to the negligence of the defendant, and as to the plaintiff as an individual that he was guilty of contributory negligence. The plaintiff as an individual also has a rule for new trial in which it is urged that the verdict in his favor is inadequate.
Our examination of the proofs brought up with the record of the case convinces us that both verdicts are against the weight of the evidence as to the negligence of the defendant, and that the verdict in favor of the plaintiff as an individual is against the weight of the evidence on his own contributory negligence.
The defendant’s rules will therefore be made absolute; the rule taken by the plaintiff will be discharged.